Case 1:19-cv-01173-DDD-JPM Document 48-2 Filed 09/24/20 Page 1 of 7 PagelD #: 1134

Docket # Ee) n Info
345209 G ‘BILL G/J 8/27/19 99-9999

ae District Attorney

State Of Louisiana File Number: 99-9999 HARRIS, BROOKE
Defendant PNacelai=\/

001 COUTEE, KAYLA JEAN GILES ‘HIGGINS IT, GEORGE L

Address DEV K-Me) mod [ ane]

 

 

 

 

 

 

 

 

 

 

1 F OBSTRUCT JUSTICE N

| CRIMINAL 7

Minutes

8/27/19 'E _'No appearance made by accused or attorney. Brooke Harris
‘8/27/19 iE \present representing the Attorney General's Office. Pursuant
8/27/19 'E _ ito a true Bill of Indictment being J returned by the Grand a
8/27/19 jE Jury, State request that an arrest warrant be issued for the
18/27/19 IE charge of one (1) count of Second Degree Murder and one (1) -
(8/27/19 IE ‘count of Obstruction of Justice. Court ordered that the
8/27/19 iE —_carrest warrant be issued and upon her arrest a bond in the
8/27/19 iE ‘amount of 1 MILLION DOLLARS be set on the charge of Second
8/27/19 E ‘Degree Murder and a bond be set in the amount of $100,000 on
8/27/19 E ithe charge of ( Obstruction of Justice.
10/14/19 G ‘Accused present in Open court with counsel G HIGGINS III.
10/14/19 G _ State represented by PI MAGEE. Court notes that a new Bill of
10/14/19 G ‘Indictment has been returned in this matter. State moves to
10/14/19 'G ‘consolidate all filings from docket #340,526 into this

10/14/19 'G ‘docket. Court ordered that copies of all filings from
Case 1:19-cv-01173-DDD-JPM Document 48-2 Filed 09/24/20 Page 2 of 7 PagelD #: 1135

10/14/19
10/14/19
10/14/19
10/14/19
10/14/19
10/14/19
10/14/19
10/14/19
11/18/19
11/18/19
11/18/19

11/18/19
11/18/19
11/18/19

11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19

11/18/19

11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19

DAADADAADADAAADAAARDANAAADAADADDADAAAAADAADAD

|
i

i

I

i#340,526 be placed into this docket.

Accused waived formal arraignment. Defendant entered plea of
not guilty to all charge(s).

Court addressed both counsels regarding the scheduling

order. State made reference to Motion to Reduce Bond that

was filed by the defense. State advised the Court that he

will have his response and opposition by October 21, 2019.
Court sets the Motion to Reduce Bond for 11-4-19 at 1:30 pm.
Accused present in open court with counsel G HIGGINS III.
‘State represented by B HARRIS. For Motion(s) MTN REDUCE

‘BOND, Defense requests witnesses be placed under the rule of

‘sequestration. Det. William Butler and Evelyn Giles Jones

are present and sworn. Both witnesses exit the courtroom.
Defense offers | to fil file 2 and introduce > into ) evidence as joint
exhibits the following: A- Transcript of October 22nd, 2018
hearing, Transcript of November 9th, 2019 hearing,
Transcript of November 30, 2018 hearing; B- Statement | made
by Defendant to Det. Butler on September 8th, 2018; C- a

disc labeled "Bozeman Statement; " D- a disc labeled "Sonic
video enhanced." No objection State. Court admits. Defense

calls Defendant, who is sworn. No questions State. Defense

calls Evelyn Giles Jones. Witness was previously sworn.

State cross-examines. Witness is released. Defense calls

‘Det. Butler. Witness was previously sworn. State objects to
this witness testifying as he has previously testified, a
transcript of which has been admitted. Court r notes the

objection fc for the record, but will allow the witness to
testify. Defense questions witness. State objects | to line of.

questions. Court overrules. Defense offers to file and

 

introduce into evidence as Exhibit E the transcript of a
‘Children's Advocacy Center interview of the Defendant's
daughter. State objects to the introduction on relevance to

_this hearing. Court overrules. Court admits under seal.

Defense continues to question witness. State objects on
relevance. Defense withdraws. State objects, question calls
Case 1:19-cv-01173-DDD-JPM Document 48-2 Filed 09/24/20 Page 3 of 7 PagelD #: 1136

11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
11/18/19
12/03/19
12/03/19

12/03/19

12/03/19
12/03/19
12/03/19
12/03/19
12/16/19
12/16/19

12/16/19

12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
12/16/19
3/09/20

DAANDNDAADADAADAADAAAADAAAADADA A ADAADADAA A AHRDDAD AAD

‘for a legal conclusion. Defense withdraws. State objects on
relevance. State and Defense give argument. Court overrules.
iNo questions State. Witness is released. State prefers to

‘Brief their arguement rather than give oral argument. Court
will review the submitted evidence. Court orders State and
‘Defense submit their Briefs by November 22nd, 2019.

‘PER WRITTEN ORDER OF THE COURT: Considering defendant's
‘Motion for Reduction of Bond, it is hereby: ORDERED that

defendant's motion is GRANTED; ORDERED that defendant's
bond

amount for Second Degree Murder is reduced to $500,000.00.
ORDERED that defendant's bond amount for Obstruction of
Justice is reduced to $10,000.00. See Order for conditions

of bond.

‘Accused present in open court with counsel G HIGGINS III.
‘State represented by P MAGEE. For Motion(s) STATE'S MTN

RECONSIDER CONDITIONS OF DEFENDANTS BOND, State
addressed

and moved for the Court to issue another condition placed
on the defendant for the bonding | purposes. State would like

the defendant to have and electronic GPS monitoring system
attached to her at all times. Defense has no objection to -
that request. Defense also noted for the record that once

the defendant was released from the jail she contacted the
defense attorney and it was suggested to her to get into
contact with a company from Laffayette to which the —
defendant complied and now has ankle monitor/GPS system.
Court granted the State's request as well as maintain the
conditions that were ordered previously. Court then moved to
‘have the defendant sworn. Clerk swore in the defendant.
Court questioned the defendant in open court. Defendant
addressed the Court and informed the Court that she
understood all the orders and conditions set forth by the
‘Court.

Accused present in open court with counsel G HIGGINS III and
Case 1:19-cv-01173-DDD-JPM Document 48-2 Filed 09/24/20 Page 4 of 7 PagelD #: 1137

3/09/20 G
3/09/20 G
3/09/20 G
3/09/20 G

3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20,

G

G

G
3/09/20 G
3/09/20 G
G

G

G

G

|
|

Gyan

3/09/20
3/09/20

3/09/20
3/09/20
3/09/20

G
3/09/20 G
3/09/20 G

3/09/20 G

3/09/20 G
3/09/20 G
3/09/20 G
3/09/20 G

3/09/20 G

3/09/20 G

3/09/20 G

_ tidentified as page 4 of 70 Location History of the

'T WILLSON. State present and represented by B HARRIS, P

(MAGEE, and T GRAY. Defense T WILLSON moved to file a
written

_ motion to enroll as co-counsel. Court granted motion. ‘State

“noted that they will start with the MTN TO REVOKE
DEFENDANTS

IBOND. Defense then moved to have the witnesses who were
present, sworn, and placed under the rule of sequestration.

_|No objection by the State. Defense and. State. witnesses were _

__sworn and placed | under the rule of sequestration: Detective _

“William Butler, Detective Thomas Rodney, Megan | D'autremont, —

Officer Alexander Helminger, Chris Pruitt, Marc Namias, and

‘Special Agent Andrew Bergeron. FOR MOTION REVOKE BOND:
‘State

‘testimony (1) Special Agent Andrew Bergeron, who was
‘previously sworn. Defense objected to hearsay. Court
overruled. State continued on direct. State moved to ;
introduce for identification and file into evidence St

 

 

 

 

B Petition for Protective Order for Andrew M. Srl in
Wagoner County. No objection by the Defense. Court admitted
_ Exhibit A-B. Defense cross- -examined witness (2). No

“re- -direct by the State. State moved to excused and | release
the witness from the rule of sequestion. No objection by the
___ Defense. Court released witness (1). State testimony (2) _

_-Marc Namias, who was sworn previously. State moved to

introduce and file into evidence Exhibit C- -( 1) Document

Defendant. No objection by the Defense. Court admits Exhibit

108 Defense cross-examined. No re- -direct from the State.

 

3/09/20 G
3/09/20 G
3/09/20 G
3/09/20 G
3/09/20 G
3/09/20 |G

State moved fp excuse and release the witness from the rule _

particular 1 motion. Defense gave argument to the Court fc for
this motion. No rebuttal argument by State. Court takes a
_Tecess at 2:35 P.M. Court reconvened at 3:01 P.M. Accused
Case 1:19-cv-01173-DDD-JPM Document 48-2 Filed 09/24/20 Page 5 of 7 PagelD #: 1138

3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20

3/09/20

3/09/20
3/09/20
3/09/20

3/09/20

3/09/20
3/09/20
3/09/20
3/09/20
3/09/20

3/09/20

3/09/20
3/09/20

\
{

MADAMA A ADAADAAAADAADAAAAAAAAA AD

MANDA AAHD w

present in open court with counselors. State present and
represented. Court gave verbal reasons to the counselors on
behalf of the ruling. Court ordered that the defendant
violated her conditions of bond and is found to be in
contempt. Court ordered that the defendant serve 30 days in
the Parish Prison for being in contempt of Court. Sentence

is to begin today 3.9.20 once motions are heard. Court also
notified and placed additional conditions of bond for the
defendant to abide by once released from the 30 days. Court
ordered the defendant to abide by a curfew from 10 PM to

6 AM; No bars, lounges, or casinos. No contact or 3rd party
contact with the victims in this matter. Defendant is -
‘prohibited from internet usage and social media. State
called next motion entitled: STATE'S NOTICE PURSUANT TO
‘LA.C.CR.P.ART. 768: State notified the Defense and Court
that the statements made by the defendant to Detective
Butler on 9.8.18 at 1500 hours as well as the statements
made by the defendant to Cpl. Ronnie Stevens on 9.8.18.
Defense noted and accepted this supplement for the record.
‘State called next motion titled: MTN INVOKE FIREARM

SENTENCING PROVISIONS- B HARRIS gave argument to the
‘Court

‘as to why this should be considered. T WILLSON gave further
argument to the Court. No rebuttal argument by State. Court
granted this provision. State called next motion titled:

MTN FOR SUBPOENA DUCES TECUM UNDER LA CODE OF
CRIMINAL

‘PROCEDURE ARTICLE 66: B HARRIS from the State addressed
the

Court with reasons as to why this motion was filed. Defense —

_T WILLSON notified the Court that this was not the proper
way to. achieve these particular d documents or policies. Court _
takes a brief recess at 3:32 P.M. to research case law if

any were avaliable. Court reconvened at 3:44 P.M. Accused

 

_| Present with ¢ counsel. State present and represented. Court

is prepared to rule on this motion. Court ordered that the |
Case 1:19-cv-01173-DDD-JPM Document 48-2 Filed 09/24/20 Page 6 of 7 PagelD #: 1139

3/09/20
3/09/20
3/09/20
3/09/20
3/09/20

3/09/20

3/09/20

3/09/ 20
3/09/20
3/09/20
3/09/20

3/09/20

3/09/20
3/09/20

3/09/20

3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20
3/09/20

3/09/20

3/09/20
3/09/20
3/09/20

3/09/20

3/09/20
3/09/20

3/09/20

DANDDAADAA AIA AAAD, A

OY AAA A

|

pO OaAAAAAAAAA

Subpoena D.T. in this matter be denied. Therefore, granting
Defense Motion to Quash that Subpoena D.T. State objected to
the Court's ruling for the record. Next, the State that they
would like to go out of order and take up the Defense's

Motion at this time. Defense called motion titled:

DEFENDANT'S MOTION TO DECLARE LOUISIANA'S 10-2
VERDICT

'UNCONSTITUTIONAL, WITH INCORPORATED MEMORANDUM-
‘Defense
_ GHIGGINS III gave argument to the Court. State T GRAY | gave_

_,opposing argument to the | Court. Court denied defense motion
_and found the LA Verdict 10-2 to be Constitutional. State's
‘next and last motion for the day is entitled: MOTION IN

LIMINE TO EXCLUDE USE OF KALB INTERVIEW AND LETTER AT
TRIAL

AND INCORPORATED MEMORANDUM IN SUPPORT- B HARRIS
for the

State called to testify (1) Detective William Butler, who

was sworn prior to testimony given. Defense objected and
Notified the Court of reasons as to why some of these
‘particular motions were filed and needed to be heard on
Friday 3.13.20. Court noted this for the record. State
continued with direct examination of witness (1). State
offered to introduce and file into evidence Exhibit (A)-

iDisc of the jail call interview with KALB from 9.14.18.

__ 'Defense moved to stipulate this evidence with the State. No
objection by the State. Court admits State's Exhibit (A).

‘State also offered to introduce and file into evidence UNDER
‘SEAL Exhibit (B)- 11 page handwritten letter to Brooke
Buford with KALB from the defendant. No objection by
iDefense. Court admits State's Exhibit (B). T WILLSON for the
‘Defense cross-examined the witness. No redirect from the
‘State. Court excused this witness but will remain under the
rule of sequestration and is ordered to return Friday

3.13.20 at 9: 30 A.M. B Harris gave brief “argument to the _

Court. T Willson gave opposing argument to the Court.

 

 
Case 1:19-cv-01173-DDD-JPM Document 48-2 Filed 09/24/20 Page 7 of 7 PagelD #: 1140

3/09/20
3/09/20
3/09/20
3/09/20
3/09/20

3/09/20

3/09/20
3/09/20
3/09/20
3/09/20

3/09/20

3/09/20
3/09/20

3/09/20
3/09/20

3/09/ 20
3/09/20
3/09/20
8/06/20
8/06/20
‘8/06/20
8/06/20
8/06/20
8/06/20

Hide Minutes |

Court notified counselors that this motion along with the
offered evidence will be reviewed and a ruling will be
handed down on Friday 3.13.20. State had nothing further
for today’s motions but will continue with the remaining on
Friday. Defense called motion entitled: MOTION FOR

ADDITIONAL PEREMPTORY CHALLENGES- Defense G HIGGINS
III

‘moved for the Court to allow additional challenges since

this case has had a lot of publicity. State B HARRIS had no
opposition to this, just as long as the State was give the

same amount. Court denied motion. Defense called next motion

entitled: MOTION FOR INDIVIDUAL VOIR DIRE: Defense G
HIGGINS

Ill gave explanation and argument to the: Court. State P
MAGEE gave opposing argument. Court ordered motion Denied.

Defense objected to ruling for the record. Defense next _
motion was called for argument entitled: MOTION FOR AND

“REQUEST FOR WRITTEN JURY CHARGE PRIOR TO TRIAL: G
‘HIGGINS

III for the Defense and P MAGEE for the State gave their

explanations to the Court along with, brief argument. Court
ordered motion Denied. Court notified counselors that the

__ femaining motions will be heard on Friday 3.13.20 at 9:30.

Pursuant to the 1st Ameded Case Management Order dated

‘August 5, 2020 IT IS t HEREBY ORDERED that a: (1) Two week

trial by jury” be set to begin on May 17, 2021 at 9:00 AM;

(2) Pre-trial conference be set for April 21, 2021 at 1:30

 

“PM; (3) Status conference be set for March 16, 2021 < at 1 330

PM.
